THE COURT
was moved on the part of the claimant by counsel on the 29th of July last, for an order that the claimant have restored to him the property above mentioned, seized and described in the information filed in this court in the above entitled cause, upon filing stipulations for the value of the same, with sufficient sureties, etc.
The United States attorney opposes the motion on the ground that the act of congress, approved June 30, 1864, "“To provide internal revenue to support the government, to pay interest on the public debt, and for other purposes” (13 Stat. 240, § 48), has conferred upon other officers than the judges of the circuit and district courts of the United States jurisdiction over the relief applied for to this court by this motion.
That objection appears to THE COURT well founded. The present application must accordingly be denied, with costs.